DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	In response to communications filed on 7/21/2022, claims 3, 8, 13, and 18 have been cancelled; claims 1, 5, 10-11, 15-16, 20-21 and 25-26 have been amended, and no new claims have been added. Therefore, claims 1-2, 4-7, 10-12, 14-17, and 20-26 are presently pending in the application.

Allowable Subject Matter
3.	Claims 1-2, 4-7, 10-12, 14-17, and 20-26 (Renumbered 1-20) allowed over prior art made of record.
4.	The following is an examiner’s statement of reasons for allowance: 
	The Applicants’ arguments in the After Final Consideration Program Request filed on 7/21/2022, have been fully considered and are found persuasive. The prior art of record Cetin et.al. (European Patent Application No. EP 2 194 471) in view of Simeonov et al. (U.S. Patent No. 10,007,933), in further view of Milener et.al. (U.S. Patent Publication No. 2014/0250358), in further view of Watanabe et al. (U.S. Patent Application Publication No. 2012/0210213), in further view of Milener et al. (U.S. Patent Application Publication No. 2006/0069617), {As disclosed on the IDS filed 7/15/2016}, do not teach, disclose or suggest:

A device comprising a memory that stores a prefetching model. A control module, in communication with the memory, that receives a content page including one or more links to selectable content, collects data that is indicative of a position of respective areas of interest of a subset of links of the one or more links relative to a viewport of the device, and collects data that is indicative of a movement of the viewport relative to the content page. The cited prior arts of record specifically do not teach or disclose generating a feature vector for each link of the subset of links using the collected data. The feature vector comprising a plurality of features, including a feature that is indicative of the position of the respective area of interest of the relative to the viewport of the device and a feature that is indicative of the movement of the viewport relative to the content page. Assigning respective scores to each link of the subset of links based on the feature vector and the prefetching model, the prefetching model configured to predict a likelihood that a link will be selected by a user based on relationships between historic positions of respective areas of interest of links relative to the viewport and historic movements of the viewport relative to content pages. Selectively generating, based on the assigned scores, a request to prefetch the selectable content linked to by at least one of the links and adjusting weights associated, in the prefetching model, with the plurality of features based on how strongly the features are correlated with actual user selection of the subset of links, as claimed in independent claim 1.
Claims 2, 4-7, 10 and 21-22 are allowed because they are dependent on independent claim 1.
A method of operating a device. The method comprising receiving a content page including one or more links to selectable content. Collecting data that is indicative of a position of respective areas of interest of a subset of links of the one or more links relative to a viewport of the device and collecting data that is indicative of a movement of the viewport relative to the content page. The cited prior arts of record specifically do not teach or disclose generating a feature vector for each link of the subset of links using the collected data, the feature vector comprising a plurality of features, including a feature that is indicative of the position of the respective area of interest of the relative to the viewport of the device and a feature that is indicative of the movement of the viewport relative to the content page. Assigning respective scores to each link of the subset of links based on the feature vector and a prefetching model that is configured to predict a likelihood that a link will be selected by a user based on relationships between historic positions of respective areas of interest of links relative to the viewport and historic movements of the viewport relative to content pages. Selectively generating, based on the assigned scores, a request to prefetch content linked to by at least one of the links and adjusting weights associated, in the prefetching model, with the plurality of features based on how strongly the features are correlated with actual user selection of the subset of links, as claimed in independent claim 11.
Claims 12, and 14-17 are allowed because they are dependent on independent claim 11.

A device, comprising a display, including a viewport and a touchscreen interface, hardware processing circuitry and hardware memory, comprising instructions. The instructions that when executed configure the hardware processing circuitry to perform receiving a search query input to the device by a user and providing the search query to a search engine. Receiving, in response to the search query, a search engine result page including one or more search results, wherein at least a portion of the search engine result page is visible within the viewport of the display. Collecting data that is indicative of a position of respective areas of interest of a subset of search results of the one or more search results relative to a viewport of the device and collecting data that is indicative of a movement of the viewport relative to the content page. The cited prior arts of record specifically do not teach or disclose generating a feature vector for each search result of the subset of search results using the collected data, the feature vector comprising a plurality of features, including a feature that is indicative of the position of the respective area of interest of the search result relative to the viewport of the device and the data that is indicative of the movement of the viewport relative to the content page. Assigning respective scores to each search result of the subset of search results based on the feature vector and a prefetching model that is configured to predict a likelihood that a search result will be selected by a user based on relationships between historic positions of respective areas of interest of search results relative to the viewport and historic movements of the viewport relative to content pages. Selectively generating, based on the assigned scores, a request to prefetch content linked to by at least one of the search results and adjusting weights associated, in the prefetching model, with the plurality of features based on how strongly the features are correlated with actual user selection of the subset of search results, as claimed in independent claim 20.
Claims 23-26 are allowed because they are dependent on independent claim 20.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





7/27/2022
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164           

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164